Citation Nr: 0521779	
Decision Date: 08/11/05    Archive Date: 08/19/05	

DOCKET NO.  04-07 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, in which the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation effective June 27, 2003.  The veteran, 
who had active service from June 1970 through December 1971, 
disagreed with the evaluation assigned and appealed the 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's post-traumatic stress disorder has been 
shown to cause occupational and social impairment with 
reduced reliability and productivity.

3.  The veteran's post-traumatic stress disorder has not been 
shown to cause occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

 
CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
The Board acknowledges that an August 2003 letter sent to the 
veteran informed him of the evidence necessary to establish 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), but not the evidence necessary to 
substantiate his claim for a higher initial rating evaluation 
for PTSD.  However, since the veteran raised this increased 
rating issue in his notice of disagreement following the 
grant of service connection for PTSD, further notice of the 
VCAA does not appear to be required according to an opinion 
from the VA General Counsel. See VAOPGCPREC 8-2003 (Dec. 22, 
2003) ("if, in response to notice of its decision on a claim 
for which VA has already given the Section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
Section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but Section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The Board is bound in its decisions by 
the precedent opinions of the Chief Legal Officer of the VA. 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a).  

Additionally, the Board finds that the September 2003 rating 
decision and the Statement of the Case issued in connection 
with this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was assigned a 30 percent evaluation.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the RO 
afforded the veteran a VA examination that provided an 
assessment of the severity of the veteran's disability.  
Neither the veteran nor his representative have made the RO 
or the Board aware of any additional evidence that needs to 
be obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

B.  Evidence  

In a rating decision dated in September 2003, service 
connection for post-traumatic stress disorder was granted 
with an evaluation of 30 percent.  The rating decision was 
based upon, among other things, the veteran's service medical 
and personnel records; treatment records from the Vet Center 
dated from August 1980 through November 1984; VA treatment 
records dated from June 2003 through September 2003; and an 
August 2003 VA examination report.  The veteran submitted a 
notice of disagreement regarding the 30 percent evaluation 
assigned in October 2003.  

The record on appeal includes a psychosocial assessment from 
a VA Medical Center (VAMC) dated in July 2003, which notes 
that the veteran was diagnosed with PTSD with a Global 
Assessment of Functioning (GAF) score of 51.  During this 
evaluation, the veteran described a history of PTSD symptoms 
that began in Vietnam and had increased in recent months.  He 
began re-experiencing symptoms of intense intrusive 
recollections, nightmares, and distress at exposure to events 
with psychophysiological reactivity.  He reported emotional 
detachment, emotional numbing, a sense of a foreshortened 
future, sleep difficulties, anger, irrationability, 
concentration difficulties, hypervigilance and hyperstartle.  
He described himself as a mostly isolated individual.  The 
veteran's mental status examination noted his interpersonal 
attitude as open and cooperative and his mood as tearful, 
tense and depressed.  His affect was described as 
constricted.  No abnormalities were noted with his speech and 
his thought process was noted as logical and focused.  His 
psychomotor behavior was within normal limits.  No 
abnormalities were reported in regards to the veteran's 
thought content and his judgment was deemed to be 
appropriate.  He was insightful in regards to his self-
awareness and oriented in all three spheres.  He has been 
married three times, with his current marriage lasting for 
the past 20 years.  He has been employed for the past 20 
years as a veterans service representative with the VA.  

In August 2003, the veteran underwent a VA examination in 
which he reported nightmares and intrusive recollections.  He 
stated that he sought treatment from 1980 to 1983 due to 
difficulties with anger and rage, which subsequently 
contributed to his two divorces.  His mental status 
examination noted that the veteran's judgment and insight 
were deemed to be good; his mood was depressed.  His 
psychomotor behavior was within normal limits.  Rate and flow 
of speech were within normal limits as well.  His thought 
processes were focused and coherent and there was no evidence 
of delusions, hallucinations, suicidal ideations or homicidal 
ideations.  He was diagnosed at that time with chronic PTSD 
and of major depressive disorder.  The examiner noted that 
the veteran had disabling social impairment with a life 
characterized by social isolation and the inability to 
experience interpersonal closeness even with family members.  
It appeared to the examiner that the veteran had functioned 
well on the job because he has used overwork as a defensive 
strategy, but this strategy was no longer effective in 
warding off his symptoms of PTSD stress, anxiety and 
depression.  The examiner noted that there was evidence of a 
sort of psychological exhaustion taking place as the veteran 
aged resulting in symptom escalation and feeling defensive 
operations.  The examiner opined that it was more than as 
likely as not that neither symptoms of depression or anxiety 
could be differentiated from PTSD symptoms in this case.  The 
veteran's GAF score was noted as 47.

The veteran's October 2003 statement reported that he had 
been having a lot of problems dealing with his PTSD.  He 
reported taking prescription medication, that he had been 
seeing a VA psychiatrist regularly, and that he had undergone 
therapy with a VA therapist.  He stated that he had missed a 
lot of work to deal with his PTSD.  Additionally, he asserted 
error in that his GAF score of 51 (as reported in his VA 
medical records) was not utilized in the rating decision.    

The veteran's representative submitted a statement on his 
behalf in October 2003, in which he asserted that a 
50 percent evaluation was appropriate on the basis that the 
veteran experiences extreme social impairment as demonstrated 
by his anger, irritability, hypervigilance, anxiety and 
isolation.  The veteran's representative also contended that 
the veteran's PTSD had severely effected his work situation 
and he frequently took time off from work to cope and adjust.  
Therefore, the veteran had decreased work efficiency that 
would greatly affect his job performance if not for his 
retention of highly learned material.

In his VA Form 9 form dated in March 2004, the veteran 
submitted a statement in which he asserted that he had been 
placed in an office closed to the public so he only had to 
interact with a few people.  He contended that his memory was 
getting worse, and he was forgetful of people's names and 
projects he worked on.  He stated that he had a hard time 
understanding written directives and had to have them 
explained.  He had not had a relationship with two of his 
children in over ten years.  He also stated that he had only 
two people whom he considered friends, both service veterans.  

The record on appeal contains subsequent records for PTSD 
treatment from the VAMC dated from September 2003 through 
June 2004.  In records dated January 2004 and May 2004, the 
veteran continued reporting increased trauma-related 
nightmares, continued sleep difficulties and hypervigilance, 
especially when out in public.  

C.  Law and Analysis

The veteran has been assigned a 30 percent disability rating 
for his PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  He contends that his PTSD is 
more disabling than currently evaluated and has appealed for 
an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the veteran was diagnosed 
with PTSD and major depressive disorder in his VA 
examination.  However, the examiner noted that it was more 
than as likely as not that neither symptoms of depression or 
anxiety can be differentiated from PTSD symptoms in this 
case.  As such, the veteran's overall psychiatric impairment 
will be considered. See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (Observing that when it is not possible to 
separate the effects of a service-connected condition and a 
non-service-connected condition, the provisions of 38 C.F.R. 
§ 3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent disability rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent disability rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  A 
70 percent disability rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).  

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  GAF scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep job).  GAF scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational or school functioning 
(e.g., friends, conflicts with peers or co-workers).

The issue before the Board is whether the veteran is entitled 
to a disability rating in excess of 30 percent.  The veteran 
and his representative assert that the veteran should be 
granted a 50 percent rating on the basis that the veteran 
experiences extreme social impairment reflected by anger, 
irritability, hypervigilance, anxiety and isolation; that his 
work performance would be greatly affected by his PTSD if not 
for his retention of highly learned material; and that his 
July 2003 VAMC medical record notes his GAF score as 51 
rather than 47.  

As set forth above, a 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing 
effective work and social relationships.

In this case, there is evidence that supports an increased 
rating evaluation to 50 percent.  In this regard, the Board 
notes that the veteran has a constricted affect and 
disturbances of motivation and mood as evidenced by intense 
intrusive recollections, nightmares, and distress.  In terms 
of his work and social relationships, the veteran reports 
emotional detachment, emotional numbing and a sense of a 
foreshortened future.  He has not had a relationship with two 
of his children in over ten years and he has only two people 
whom he considers friends.  Additionally, the veteran has at 
least on one occasion during the relevant appeal period been 
assigned a GAF score of 47, which is indicative of serious 
symptoms or serious impairment in social, occupational or 
school functioning.  
The August 2003 VA examiner reported that the veteran has 
disabling social impairment with a life characterized by 
social isolation and the inability to experience 
interpersonal closeness even with family members.  The 
examiner also noted that the veteran's strategy of 
overworking to ward off his symptoms of PTSD is no longer 
effective, and that there is evidence of a sort of 
psychological exhaustion taking place as the veteran ages.  

The Board notes that the veteran does not manifest symptoms 
illustrative of the other 6 criteria described in the 50 
percent rating subsection of Diagnostic Code 9411.  
Specifically, he does not have circumstantial, 
circumlocutory, or stereotyped speech.  He does not appear to 
have panic attacks.  While the veteran contends that his 
memory is getting worse and he has a difficult time 
understanding written directives, his medical records are 
devoid of reference to difficulties with impairment of short-
and long-term memory or difficulty with his employment.  
There are no notations regarding impaired abstract thinking.  
However, the Board views all evidence of the record in making 
a determination as to the appropriateness of a rating 
evaluation.  Viewing the entire record as a whole and 
resolving any reasonable doubt in the veteran's favor, the 
Board is convinced that the veteran's present symptomatology 
as a whole more nearly approximates the criteria set forth 
for a 50 percent disability rating rather than a 30 percent 
evaluation.  

Next, the Board must address the question of whether the 
veteran is entitled to a disability rating in excess of 50 
percent.  As noted above, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case, there 
is no evidence in the record that indicates that the veteran 
has suicidal ideation, obsessional rituals which interfere 
with his routine activities, illogical speech, near-
continuous panic or depression, impaired impulse control, 
spatial disorientation, neglects his personal appearance and 
hygiene, or has difficulty in adapting to stressful 
circumstances.  While the Board acknowledges that the veteran 
has some difficulty in establishing effective work and social 
relationships due to his isolation, the evidence also shows 
that the veteran has been able to establish and maintain 
relationships as evidenced by his current marriage and his 
prolonged employment with the VA.  Since a 50 percent rating 
evaluation takes into consideration a veteran's difficulties 
in establishing work and social relationships, the Board is 
of the opinion that a disability rating of 50 percent more 
nearly approximates the veteran's current symptomatology.  
Nonetheless, should the veteran's disability picture change 
in the future, the veteran may submit additional evidence 
which may qualify him for the assignment of a higher rating. 
See 38 C.F.R. § 4.1.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1).  In this case, there has 
been no assertion or showing by the veteran that his PTSD has 
resulted in interference with his employability or 
necessitated frequent periods of hospitalization.  Although 
the veteran's PTSD may impair his ability to work, any such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board thus finds that the veteran's service-connected PTSD 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


